       Case 1:19-cv-09563-AT-DCF Document 82 Filed 07/27/21 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
Tzvee Wood and Andrea Malester,                                      DOC #: _________________
                                                                     DATE FILED: 7/27/2021
                               Plaintiffs,

               -against-                                           19 Civ. 9563 (AT)

Mutual Redevelopment Houses, Inc.; Penn South                           ORDER
Cooperative Federal Credit Union; Penn South
Social Services, Inc.; Carmen Santiago a/k/a
Carmen Angelico; Brendan Keany, each in their
professional and individual capacities; and John
and Jane Does 1-50,

                        Defendants.
ANALISA TORRES, District Judge:

        On June 9, 2021, the Honorable Debra C. Freeman issued an order extending Plaintiffs’
time to oppose Defendants’ motion to dismiss until June 15, 2021, stating that “[i]f Plaintiffs fail
to meet this final deadline, this Court will deem Defendants’ motions to dismiss to be
unopposed.” ECF No. 72. Plaintiffs pro se filed objections to that order on July 12, 2021. ECF
No. 76. Defendants filed a response to those objections on July 16, 2021. ECF No. 79.

         Plaintiffs now ask the Court for an extension to reply to Defendants’ response. ECF No.
81. Neither Federal Rule of Civil Procedure 72 nor the Court’s Individual Practices in Civil
Cases contemplates a reply in support of objections to a Magistrate Judge’s ruling. Chen-Oster
v. Goldman, Sachs & Co., No. 10 Civ. 6950, 2019 WL 6221110, at *4 (S.D.N.Y. Oct. 7, 2019);
see also Alexander v. Evans, No. 88 Civ. 5309, 1993 WL 427409, at *4 (S.D.N.Y. Oct. 15, 1993)
(denying party’s motion for leave to file a reply in support of party’s objections, noting the
absence of a provision for replies in Rule 72, and declining to consider the reply under the
district court’s inherent discretion to hear further evidence). Plaintiffs have been informed that
Rule 72 does not provide for replies. Wood et al. v. Mutual Redevelopment Houses, Inc. et al.,
No. 14 Civ. 7535 (S.D.N.Y. Jan. 16, 2020), ECF No. 262.

       Accordingly, Plaintiffs’ request to file a reply is DENIED.

       The Clerk of Court is also directed to mail a copy of this order to Plaintiffs pro se.

       SO ORDERED.

Dated: July 27, 2021
       New York, New York
